Citation Nr: 1642728	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), for accrued benefits purposes or on a substitution basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to June 1970.  The Veteran had service in the Republic of Vietnam from October 1968 to March 1969, and was awarded the Purple Heart Medal, Silver Star Medal, Bronze Star Medal, and Air Medal, among other decorations.

The Veteran passed away in December 2008.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Prior to his death, the Veteran perfected an appeal for an initial increased evaluation for his PTSD.  In February 2008, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development and readjudication.  The Veteran died prior to the Board's issuance of a final decision.  

In January 2013, the Appellant was provided a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in October 2014 when it was remanded for additional development.  For the reasons discussed below, further development is required with respect to the increased rating claim.
The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD, for accrued benefits purposes or on a substitution basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as hepatic encephalopathy due to alcoholic cirrhosis.

2.  At the time of his death in December 2008, the Veteran was service-connected for a gunshot wound of the right upper arm, PTSD, and scar tissue due to the service-connected gunshot wound.

3.  The evidence is in equipoise as to whether the Veteran's hepatic encephalopathy was related to his service-connected PTSD as a result of self-medication with alcohol.


CONCLUSION OF LAW

Resolving all doubt in favor of the Appellant, the Veteran's service-connected PTSD caused or contributed substantially and materially to his cause of death.  38 U.S.C.A. §§ 1310, 1318 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

The Veteran died in December 2008.  His death certificate lists the immediate cause of death as hepatic encephalopathy, due to or as a consequence of alcoholic cirrhosis.  No autopsy was performed.  

The Appellant and her representative contend that the Veteran's hepatic encephalopathy as a result of alcoholic cirrhosis was due to his service-connected PTSD.  See March 2010 VA Form 9 and August 2016 Appellate Brief.

Death and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability, or if the Veteran was entitled to a 100 percent disability rating from VA continuously for five years from the date of discharge or for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318 (West 2014).  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

With respect to medical evidence, the Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Service treatment records are negative for complaints or findings regarding the presence of hepatic encephalopathy or alcoholic cirrhosis.  However, at the time of his death, the Veteran was service-connected for PTSD, which was rated as 30 percent disabling.

An August 24, 1998 private medical record noted the Veteran's documented liver and alcohol problems.  In a March 16, 2000 note, the Veteran reported having experienced insomnia for the past 10 years as well as pent-up anger regarding his experiences in Vietnam.  He stated that because of his insomnia he decided to drink alcohol to help him sleep.  In August 2000, the Veteran received a diagnosis of cirrhosis.

In September 2004, the Veteran was granted service-connection for PTSD.  According to a February 2005 comprehensive mental status examination, the Veteran reported that he had trouble with PTSD symptoms since the 1970s when he was in Vietnam.  

A December 8, 2008 VA medical record noted that the Veteran was admitted to the intensive care unit for hepatic encephalopathy on December 1, 2008.  His condition worsened and the Veteran passed away on December 7, 2008.

Pursuant to the Board's October 2014 remand, the AOJ obtained a VA medical opinion in December 2015 from Dr. M. M., a staff physician.  The December 2015 opinion from Dr. M. M. noted that the Veteran had a diagnosis of alcoholism, which was separate and distinct from PTSD, and explained that PTSD did not cause alcoholism.  Rather, while isolated binge alcohol use could be associated with PTSD flashbacks, chronic alcoholism was a disease by itself, which resulted in the Veteran's cirrhosis and ultimate death from hepatic encephalopathy.  Dr. M. M. cited to treatise sources indicating that although depression and anxiety were risk factors for alcoholism, they do not cause it, and that pain was not considered a risk factor.  Dr. M. M. further stated that the same rationale applied to the Veteran's use of alcohol for chronic pain.  Dr. M. M. concluded by observing that chronic use of alcohol as an alternative treatment for mental issues or pain is more an explanation created to justify the use of alcohol and deny that alcoholism is a disease.  

In September 2016, a separate VA opinion was associated with the record, authored by Dr. K. D., staff psychiatrist.  Dr. K. D. reviewed Dr. M. M.'s opinion, and opined that it was at least as likely as not that the Veteran began drinking and continued to drink to excess because of his persistent pain and PTSD symptomatology.  He cited literature that showed Veterans with PTSD were at a higher risk for substance abuse and that alcohol abuse could be an attempt to self-mediate PTSD symptoms.  Dr. K. D. added that it was likely that the Veteran's initial impetus for using alcohol to excess was a desire to self-medicate, and was a legitimate consequence of PTSD and chronic pain.  Dr. K. D. concluded by opining that the Veteran's alcohol use disorder, which led to his death by cirrhosis of the liver and alcoholic encephalopathy, should be considered secondary to his service-connected PTSD and pain resulting from service-connected gunshot wound of the right upper arm.

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether the Veteran's death was caused by his service-connected disability.  The opinions of Dr. M. M. and Dr. K. D. are supported by adequate rationales and references to relevant medical literature.  As such, the Board concludes that the benefit of the doubt is for application.  Accordingly, service connection for the cause of the Veteran's death is in order.  38 C.F.R. § 3.102 (2015).

Because the Board is granting DIC benefits based on the cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2014), the Board finds that the question of whether such benefits are warranted under the provisions of 38 U.S.C.A. § 1318 is moot.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

In its October 2014 remand, the Board noted that the Veteran's appeal for an increased initial rating for PTSD was moot as a result of his death but that an eligible person could be substituted as the appellant for processing that appeal.  

The record indicates that the Appellant filed a VA Form 21-534 in February 2009, approximately two months after the Veteran died.  Critical to this case, the submission of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See 38 U.S.C.A. § 5121A (West 2014).  The Board noted that in the present case, the AOJ had not made a determination as to the Appellant's actual eligibility to substitute in the appeal, and that remand was the proper course of action to allow for that determination to be made.  This is to accord the Appellant due process, as the grant of substitute status would permit the Appellant to submit additional evidence into the record in support of the increased rating claim.  By contrast, review of the claim for accrued benefits purposes would be based on the record as it stood at the time of the Veteran's death.

Upon review of the post-remand record, it is clear that the AOJ did not adjudicate the issue of substitution in the first instance, as the March 2016 Supplemental Statement of the Case indicates the Appellant's claim was treated as one for accrued benefits purposes only.  This conclusion is further bolstered by the fact that the Appellant was not provided notice of her status as a substitute appellant or given the opportunity to submit additional evidence in support of the underlying claim.  Nor was the Veteran notified that her status as a substitute had been denied and that she was required to submit a Notice of Disagreement to appeal that determination.  

As the Board's October 2014 remand directives were not complied with, remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's February 2009 VA Form 21-534.  

If the request for substitution is denied, the Appellant should be advised that a timely Notice of Disagreement must be submitted to initiate an appeal to the Board as to the AOJ's substitution determination.  38 C.F.R. § 20.302(a) (2015).

2.  If the Appellant's request for substitution is denied, the AOJ should readjudicate whether an initial rating in excess of 30 percent for PTSD is warranted for accrued benefits purposes only, considering the evidence in the claims file as it stood at the time of the Veteran's death, to include any newly-associated VA treatment records which are considered to have been constructively of record at that time.

3.  If the Appellant's request for substitution is granted, the AOJ should provide adequate notice to the Appellant, and conduct any additional development deemed necessary, to include that directed by the Board's February 2008 remand, to the extent possible.  

The AOJ should then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD with the Appellant substituted as the claimant.

If the benefit sought is not granted in full, the Appellant and her representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.  Thereafter, the claims folder should be returned to the Board for appellate review, if otherwise in order.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


